Citation Nr: 1612335	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to recognition of D.W. as the helpless child of the deceased Veteran.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.  He died in July 2001.  His survivors include a daughter, who is the appellant in this case.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the claims of entitlement to DIC benefits based on helpless child status, entitlement to service connection for the cause of the Veteran's death, and entitlement to accrued benefits.

In December 2015, the appellant testified before the undersigned at a videoconference hearing.  Unfortunately, due to an audio malfunction, a written transcript of that hearing is unavailable.  The appellant and her representative were informed of the malfunction in a letter dated January 12, 2016 and given an opportunity to appear at a new hearing, in accordance with 38 C.F.R. § 20.717 (2015).  The letter further advised that if she did not respond within 30 days of the date of the letter, the Board would assume that she did not desire a new hearing and would proceed accordingly.  To date, she has not requested a new Board hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appellant's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.

Regarding the issue of entitlement to DIC benefits based on helpless child status, the record indicates that the appellant applied for and may potentially be in receipt of Social Security Administration (SSA) disability compensation.  See, e.g., April 2009 Letter from the SSA Office of Disability Adjudication and Review (concerning the appellant's claim for SSA disability benefits).  To date, VA has made no attempt to obtain any SSA records for the appellant.  As the record reflects SSA records that may be outstanding and may be pertinent to the appellant's claim, the Board must remand this matter in order to obtain those records.  See 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c)(3) (201); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a claim, VA is required to assist a claimant in obtaining the identified records).

Further, the medical and lay evidence of record indicates that the appellant has a "long history" of psychiatric disability, reportedly diagnosed when she was 17 years old.  See April 2009 Letter from the Appellant to the SSA (describing her psychiatric history); April 2009 Letter from D.E.R., M.D. (describing the appellant's psychological disability).  Given this evidence, the Board finds that a VA examination is necessary for a medical opinion as to whether the appellant was a helpless child on or before her 18th birthday.  See Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) (VA's duty to assist may require it to obtain a retrospective medical opinion if such an opinion "is necessary to make a decision on the claim.").  

As the case is being remanded, the appellant should also be afforded another opportunity to identify any records of private medical treatment that she would like to submit or have VA obtain on her behalf.  This is especially important because it appears that she has undergone significant private medical treatment for her psychiatric disability; however, as yet, no medical records concerning this treatment that have been associated with the claims file.

As concerning the issue of entitlement to service connection for the cause of the Veteran's death, the appellant contends that the Veteran died from a pulmonary disability that was related to his active service.  The Veteran's death certificate shows that he died at the Greenery Rehabilitation Center in Brighton, Massachusetts.  See also July 1998 Letter from the Veteran (reflecting that he was a patient at the Greenery Rehabilitation Center); April 2001 Letter from the Director of Social Services at the Greenery Rehabilitation Center (stating that the Veteran had been a resident of the center since October 1997).  The terminal records associated with that hospitalization have not been associated with the electronic claims file.  They should be obtained on remand.  See 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(1) (concerning the duty to assist in obtaining records of treatment from a nongovernment entity).  

Furthermore, the record indicates that the Veteran underwent treatment VA treatment for his pulmonary disability; however, complete records of the Veteran's VA treatment have not been associated with the claims file.  Accordingly, all outstanding records of his VA treatment, including from VA Medical Centers (VAMCs) in Florida and Massachusetts, should be obtained.  See, e.g., November 1992 VA Progress Notes and Medical Certificate; Treatment Notes from the Boston VAMC dated from December 1992 to January 1993; July 1998 Statement in Support of Claim (VA Form 21-4138) (reporting that he was "hospitalized at the VAMC in Jamaica Plain, MA for two years").  See also 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c)(2) (regarding VA's duty to assist in obtaining records in the custody of a Federal department or Agency); Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, the appellant specifically maintains that the Veteran's terminal pulmonary disability was related to exposure to herbicides in Vietnam during the Vietnam War.  In this regard, although the Veteran's DD214 indicates that his overseas service was in the Pacific generally ("USARPAC"), this record additionally reflects approximately 3 months of foreign and/or sea service and expressly denotes that his last duty assignment and major command was with the 101st Aviation Battalion, U.S. Army Vietnam ("USARV").  Accordingly, as the claim for service connection for cause of the Veteran's death is premised upon the contention that he was exposed to herbicides, and given the evidence indicating the possibility that he served in Vietnam, on remand, VA should obtain his service personnel records in an attempt to determine whether the Veteran served in Vietnam and is thus presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015) (concerning the presumption of herbicide exposure afforded to Veterans who, during active military service, served in the Republic of Vietnam during the Vietnam Era).  See also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (reflecting that a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation).

The issue of entitlement to accrued benefits is deferred, pending development of the helpless child status determination.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant requesting that she identify any relevant outstanding private treatment records and any other relevant evidence pertaining to her claim of entitlement to DIC benefits based on helpless child status.  In particular, information concerning her psychiatric treatment, including any treatment prior to her eighteenth birthday, should be requested.  She should be invited to submit this evidence herself or to request VA to obtain it on her behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the appellant properly fills out and returns any authorized release forms for private records identified by her, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the appellant are not successful, she must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain the appellant's SSA records, including all disability determinations, application materials, and associated medical records.  

3.  After completion of the above development, schedule the appellant for a VA psychiatric examination.  

The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should indicate that this has been accomplished.  All necessary diagnostic testing should be accomplished.

After eliciting a full and detailed history from the appellant, conducting a complete review of the claims file, performing an examination of the appellant, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater possibility) that the appellant was permanently incapable of self-support through her own efforts by reason of mental or physical defect by or before her 18th birthday, i.e., by or before June 1996.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.

*  If the examiner determines that the appellant is (and has been) capable of self-support, the VA examiner must discuss the specific evidence that establishes that the appellant is capable of self-support with particular attention to her industrial and employment capabilities, if any. 

*  If the VA examiner determines that the appellant was permanently incapable of self-support at the age of 18, the examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render the appellant capable of self-support at any point after age 18.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The VA examiner must discuss the specific evidence that establishes that the appellant is capable of self-support with particular attention to her industrial and employment capabilities, if any.

The examiner must bear in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  38 C.F.R. § 3.356(b).  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  Id.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  Id.  Further, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  Id.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If an opinion cannot be provided without resort to mere speculation, the examiner must provide a complete explanation stating why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Next, if it is determined that D.W. is the helpless child of the deceased Veteran, then proceed with the following development:

5.  Make arrangements to obtain the Veteran's complete treatment records from the Greenery Rehabilitation Center dated from October 1997 to July 2001. 

6.  Make arrangements to obtain the Veteran's complete VA treatment records, including from the VA Healthcare Systems in Florida and Massachusetts.  

7.  Make arrangements to obtain the Veteran's complete service personnel records in an attempt to verify the Veteran's alleged herbicide exposure during his overseas service.  In so doing, undertake any necessary steps in order to verify and document in the claims file whether the Veteran served in the Republic of Vietnam, to include the landmass and inland waters.  

8.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



